                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

SONIA LARMOND,

                       Plaintiff,

v.                                                         Case No: 6:18-cv-1003-Orl-31GJK

OSCEOLA REGIONAL HOSPITAL,
INC.,

                       Defendant.


                                             ORDER
         This cause comes before the Court on Defendant’s Motion to Tax Costs (Doc. 39), filed

August 20, 2019.

         On October 7, 2019, the United States Magistrate Judge issued a report (Doc. 43)

recommending that the motion be granted in part and denied in part. No objection to that report

was filed.

         Therefore, it is ORDERED as follows:

         1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

Order.

         2.     The Motion (Doc. 39) is GRANTED in part. The Court taxes $2,462.75 in costs

against Plaintiff.

         3.     In all other respects, the motion is DENIED.


         DONE and ORDERED in Chambers, Orlando, Florida on October 22, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party
